I stand in for The 
Honourable Navinchandra Ramgoolam, Prime Minister 
of the Republic of Mauritius, who is not able to be 
personally present to address this Assembly at this 
session. The Prime Minister has asked me, on his 
 
 
35 08-53141 
 
behalf to make this statement and to convey his kind 
greetings to President D’Escoto Brockmann; to his 
predecessor, Mr. Srgjan Kerim; and our Secretary-
General, Mr. Ban Ki-moon. 
 The problems we face are many and daunting, but 
we believe that humankind has the ingenuity and 
resources to overcome adversity through a unified 
response. The goal of promoting human development 
and security, in all its manifold aspects, should remain 
our priority. In that regard, the theme of this session — 
“The impact of the global food crisis on poverty and 
hunger and the need to democratize the United 
Nations” — is both timely and relevant. 
 We are all affected by the growing global food 
crisis. As always, the brunt of food insecurity is borne 
by Africa, Asia and the Caribbean, where riots and 
strikes have occurred and social unrest threatens 
political stability. Admittedly, a number of factors 
underlie the present scarcity of food. Some of those 
factors are beyond our control. However, there is an 
urgent need for us to address such issues as outdated 
agricultural practices, inadequate infrastructure, the 
inequitable distribution of land ownership and 
insecurity of tenure. The list is long. The remedies are 
known. Hopefully, we can bring to bear the political 
will that is required. 
 Mauritius is a net food importing country. To 
reduce our dependence on food imports, the 
Government is implementing a plan to maximize food 
production. We are optimizing land use and 
diversifying the production of food crops, livestock 
and seafood. To overcome the constraints of land 
availability and take advantage of economies of scale, 
we aim, in partnership with neighbouring countries, to 
produce for our common domestic markets and 
eventually for exports to the region. Our experiments 
in that respect with Madagascar and Mozambique are 
proving to be mutually beneficial and hold great 
promise for the future. 
 The right to food is one that is very often 
overlooked, and yet it is intimately connected to human 
dignity. It is important that the international 
community act now to ensure that this fundamental 
human right is respected. In this era of scientific and 
technological prowess, when we are unravelling the 
mysteries of the immensities of the universe and 
subatomic particles, and when the discoveries of 
science daily amaze us and change our perceptions of 
reality, it is unconscionable that countless children 
should sleep on an empty stomach. One out of every 
six persons in the world suffers from hunger. That is 
the greatest moral challenge facing humanity today. 
 We commend the Secretary-General for the 
timely establishment of the High-level Task Force on 
the Global Food Security Crisis. We also welcome the 
recent proposal by the European Commission to create 
a special facility amounting to more than $1.5 billion 
for a rapid response to food crises, in coordination with 
the United Nations Task Force and international 
organizations. 
 Over a period of almost one year, the 
unprecedented level of the price of oil has dealt a 
severe blow to the economic growth of many 
developing countries. Mauritius depends on imported 
oil for 80 per cent of its energy consumption, which 
makes it extremely vulnerable on that count. The share 
of petroleum products in our import bill went up from 
12 per cent in 2000 to 18 per cent in 2007. We have 
recently set up the “Maurice Ile Durable” project to 
encourage more efficient use of energy and to tap 
renewable energy sources. 
(spoke in French) 
 The Maurice Ile Durable project is bold, but we 
believe that the current global situation calls for 
boldness. The prime objective of the project is to strike 
a balance between our economic, environmental and 
social needs. Last year, we achieved a 5.4 per cent 
growth rate increase and this year we forecast a rate of 
more than 5.7 per cent. However, we realize that 
growth is not an end in itself. 
 The Government is pursuing a model of 
development that takes into account not only economic 
imperatives, but also the deep-seated aspirations of 
each Mauritian citizen. At the same time, we cannot 
allow ourselves to compromise the opportunities for 
future generations. 
 The Maurice Ile Durable project seeks to make 
Mauritius a fully-fledged laboratory. We will use the 
natural resources with which our island is so liberally 
endowed — the sea, the sun, the wind and a rich plant 
biomass. We seek an environmental solution to the 
problem of global warming and to our dependence on 
the extremely volatile hydrocarbons market. We have 
set ourselves the target of reducing our dependence of 
petroleum-based products by two thirds within 
  
 
08-53141 36 
 
20 years. This is how we are contributing to 
international efforts to combat the greenhouse effect. It 
is the wager for the future of a very vulnerable small 
island economy, but I want to believe that it is also the 
objective of a planet threatened with suffocation on the 
long term. 
(spoke in English) 
 While the causes of food insecurity and the 
energy crisis are multiple and complex, there is little 
doubt that climate change will exacerbate the situation 
in the future. Climate change places a particular burden 
on developing countries, which have done the least to 
cause the problem. Developing countries are in dire 
need of assistance to enhance their adaptive capacity 
and minimize their vulnerability because, on their own, 
they cannot bear the burden of the costs of mitigation 
and adaptation. 
 As an island, Mauritius is especially vulnerable to 
the effects of climate change, sea-level rise, beach 
erosion, coral bleaching and extreme weather 
conditions. They not only affect our local resources 
and industries such as fisheries and tourism, but also 
threaten vital infrastructure, settlements and services. 
The increased frequency and scale of natural disasters 
exacerbate our inherent vulnerability. 
 Mauritius is fully engaged in the post-Bali 
process. The meetings to be held in Poznan in 
December and in Copenhagen next year will be crucial 
to determining emission targets. It is vital that we reach 
a comprehensive agreement on a climate change 
framework. At the last high-level meeting on climate 
change, Mauritius made a plea for the creation of a 
special fund to enable the development and 
implementation of adaptation measures. Our appeal to 
international donors to provide the much-needed 
resources for operating the fund is yet to be answered. 
However, we welcome the recent declaration by the 
leaders of the Group of Eight of a long-term emissions 
reduction target of at least 50 per cent by 2050. We 
also welcome their undertaking to help support the 
mitigation plans of major developing countries through 
technology transfer and capacity-building. 
 Small island developing States are innocent 
victims of global warming and the degradation of the 
environment. Only a few weeks ago, we witnessed the 
devastation caused by a quick succession of hurricanes 
in the Caribbean. We therefore call on the international 
community to assist small island developing States to 
incorporate adaptation and mitigation plans into their 
national strategies. Continued access to official 
development assistance, concessionary financing 
arrangements, the reduction of debt servicing and 
improved terms of trade are crucial to building up the 
economic resilience of small island developing States. 
 We are particularly concerned about the 
inadequate level of implementation of the Barbados 
Plan of Action and the Mauritius Strategy. We reiterate 
our request to the international community to honour 
the offers of assistance made during the international 
conference on small island developing States held in 
Mauritius in 2005. Furthermore, the arbitrary gross 
domestic product criteria applied to determine the 
eligibility for securing concessionary finance 
disqualify most small island developing States from 
accessing much-needed funds for important 
infrastructure development. It is absolutely necessary 
in that regard that small island developing States be 
treated as a distinct category. 
 More than halfway through, the Millennium 
Development Goal (MDG) track record is mixed. Some 
developing countries are on target while others, 
particularly from the African continent, are facing 
crippling difficulties. Even the gains painstakingly 
achieved in fighting hunger and poverty are tenuous 
and could be nullified by the current food and energy 
crisis. It is vital that donors and development partners 
honour the pledges made in the Millennium 
Declaration, the 2002 Monterrey International 
Conference on Financing for Development and the 
2005 World Summit. 
 Mauritius is on track to meet the MDG targets. 
Efforts are under way in all key socio-economic sectors 
to further improve living standards and to achieve the 
MDGs as early as possible. We are addressing poverty 
in a comprehensive and coherent manner, convinced 
that it will have a positive impact on the other 
development goals. Our experience has demonstrated 
that the most effective remedy to poverty is inclusive 
economic growth. 
 The Government is pursuing a number of 
programmes announced in its latest budget to eliminate 
absolute poverty. We have introduced an Eradication of 
Absolute Poverty Programme, which comprises a 
number of integrated development projects within 
identified pockets of poverty. We have also put in place 
a Human Resource Development, Knowledge and Arts 
 
 
37 08-53141 
 
Fund to ensure that university studies become 
affordable to all. We aim to double enrolment in 
tertiary education by 2015. 
 In April, Mauritius hosted the Southern Africa 
Development Community (SADC) International 
Conference on Poverty and Development. I am happy 
to inform the Assembly that the Conference formulated 
a regional strategy for poverty eradication in the SADC 
countries. The SADC secretariat has taken follow-up 
action on the development of an implementation plan. 
In line with one of the Conference recommendations, a 
joint ministerial task force on food security, comprising 
the ministers of finance, trade and agriculture, met in 
Lusaka on 13 July 2008 to tackle the food crisis 
affecting the region. 
 Africa’s development needs were debated at the 
highest level on Monday, 22 September. Concrete and 
concerted action on the part of African States and their 
cooperation partners is called for to help achieve 
sustained and sustainable development on the 
continent. Furthermore, we look forward to the 
forthcoming Follow-up International Conference on 
Financing for Development in Doha. It will be a unique 
opportunity to address the various facets of 
concessionary financing and to find new resources for 
development. 
 More important, the Doha Development Agenda 
should deliver on its promise of development through 
increased trading opportunities as a means of 
eradicating poverty. With regard to the World Trade 
Organization negotiations, we join those who have 
called for the talks to progress on the basis of what has 
already been achieved. We remain fully committed to 
the Doha Development Agenda and will contribute 
constructively to the negotiations. 
 We support the effective and quick 
implementation of the Aid for Trade Initiative, which 
should take into account the priorities and needs of 
beneficiary countries. At present, our limited industrial 
capacity prevents us from taking full advantage of the 
opportunities offered by globalization. On the regional 
front, I am pleased to say that we have made major 
strides in our integration process. The SADC Free 
Trade Area was launched on 17 August 2008, and we 
are aiming to fully liberalize trade by 2012. 
 Since the adoption of the 2001 Declaration of 
Commitment on HIV/AIDS (resolution S-26/2), 
increasing numbers of people have gained access to 
HIV prevention and treatment in low- and middle-
income countries. However, many countries still have a 
long way to go to meet the goal we set ourselves under 
MDG 6 of achieving universal access to HIV 
prevention, treatment, care and support by 2010. The 
high prevalence of HIV/AIDS in sub-Saharan Africa 
continues to be a cause for alarm. 
 Engagement at the highest level is vital in the 
fight against HIV/AIDS. The Mauritius National AIDS 
Committee, under the chairmanship of The Honourable 
Prime Minister, oversees the implementation of a 
multisectoral HIV and AIDS strategic plan. That plan 
provides for antiretroviral treatment free of charge to 
all HIV-infected persons, voluntary counselling and 
testing service and the implementation of a mother-to-
child transmission prevention programme. The 
Government has also increased the amount allocated to 
the fight against HIV/AIDS by 50 per cent in the 
current budget. 
 As we celebrate the sixtieth anniversary of the 
adoption of the Universal Declaration of Human Rights 
in December, we must remain unwavering in our 
resolve to promote and protect human rights. Much 
remains to be done to ensure that the basic rights of 
individuals are universally protected. The Mauritian 
Constitution guarantees that our citizens enjoy 
fundamental rights in their everyday lives. The 
National Human Rights Commission, the Human 
Rights Centre, the Parliamentary Commission for the 
Democratization of the Economy and the proposed 
Equal Opportunities Act are important mechanisms for 
the protection and promotion of human rights in our 
country. 
 As an advocate of all human rights and 
fundamental freedoms, Mauritius severely condemns 
the decision of Myanmar’s military junta to prolong the 
house arrest of Ms. Aung San Suu Kyi. My delegation 
believes that the national reconciliation and full 
democratization of Myanmar cannot be achieved 
without the release of Ms. Aung San Suu Kyi and other 
political detainees and without the participation of the 
National League for Democracy in the political 
process. 
 Situations of conflict and war inevitably give rise 
to violations of human rights and to atrocities against 
innocent civilians. Displacement and violent death 
continue to be the lot of far too many in parts of the 
Middle East, Africa and Asia. Mauritius has always 
  
 
08-53141 38 
 
supported the struggle of the Palestinian people and 
their inalienable right to self-determination. We favour 
the creation of a Palestinian State coexisting with the 
State of Israel within secure and recognized borders. It 
is through dialogue, negotiations and compromise by 
both sides that lasting peace can come about in the 
Middle East. 
 The deteriorating humanitarian situation in 
Darfur remains a matter of grave concern for my 
delegation. We urge all parties involved in the conflict, 
especially the authorities, to exercise restraint in their 
actions and to move towards a just and lasting solution 
to the conflict. We welcome the power-sharing accord 
reached in Zimbabwe. We hope that a Government of 
national unity will bring peace, stability and 
reconciliation to the Zimbabwean people, who have 
suffered for far too long the brutal consequences of the 
political crisis and economic meltdown. 
 The grave and pervasive threat of terrorism 
knows no boundaries; no country is shielded from its 
pernicious and devastating impact. Mauritius is 
committed to the United Nations Global Counter-
Terrorism Strategy. It is imperative that we conclude a 
comprehensive convention against terrorism as soon as 
possible to reinforce the existing legal framework. In 
June 2008, as part of its contribution to the 
international efforts to combat terrorism in all its forms 
and manifestations, Mauritius joined the Global 
Initiative to Combat Nuclear Terrorism. 
 We fully share the view of the President of the 
General Assembly regarding the democratization of our 
Organization. The ongoing discussions on the 
revitalization of the General Assembly, system-wide 
coherence, mandate review and management reform in 
the context of the United Nations reform process 
should be aimed at strengthening multilateralism. We 
need comprehensive reform of the Security Council so 
that it is able to meet the needs and respond to the 
aspirations of the increasingly changing political 
realities of the world. 
 We call for expansion of the Security Council in 
both the permanent and non-permanent membership 
categories and for improvement in its working 
methods. Mauritius remains firmly committed to the 
Ezulwini Consensus, which calls for two seats in the 
permanent category and five non-permanent seats for 
Africa. I should like to reaffirm once again the 
unequivocal support of Mauritius for India to be a 
permanent member of a reformed Security Council. We 
also reaffirm our support for a Latin American and 
Caribbean country to be a permanent member of a 
reformed Council. Furthermore, we welcome the recent 
unanimous decision of the General Assembly to start 
intergovernmental negotiations on Security Council 
reform in an informal plenary meeting of the General 
Assembly by the end of February 2009. 
 The principles and objectives enshrined in the 
Charter of the United Nations should continue to guide 
us in our actions. I would like to bring up once again 
before the Assembly our legitimate sovereignty claim 
regarding the Chagos Archipelago, including 
Diego Garcia. The Archipelago was excised from the 
territory of Mauritius by the United Kingdom prior to 
our independence, in disregard of General Assembly 
resolutions 1514 (XV) of 1960 and 2066 (XX) of 1965. 
We have always favoured a settlement of the issue 
through constructive bilateral dialogue. In that regard, I 
wish to inform the Assembly that high-level talks are 
under way. 
 The Government is very sensitive to the 
aspirations of citizens of Mauritius to return to the 
islands of their birth in the Chagos Archipelago. I wish 
to recall here that they were forcibly removed from the 
Archipelago prior to its excision from Mauritius. 
Likewise, we urge France to pursue dialogue with 
Mauritius on the issue of Tromelin. It is our firm 
conviction that such bilateral dialogue will further 
consolidate our historical and friendly relations with 
both the United Kingdom and France. 
 In conclusion, I wish to reiterate that the United 
Nations remains the most important and credible 
international multilateral Organization for the 
maintenance of peace and security and for building a 
better and safer world. The President of the General 
Assembly can rest assured of our unwavering support 
in the work of the United Nations. 